Title: To George Washington from William Livingston, 8 January 1778
From: Livingston, William
To: Washington, George

 

Sir
Springfield [N.J.] 8 Janry 1778.

I was just now honoured with your Excellencys favour of the 31 Ultimo, & immediately issued orders to Collo. Ellis a Copy of which I inclose you.
your Excellency will observe that the Council of Safety have no Authority to order the removal of any other Articles save those mentioned in the orders to Collo. Ellis. So that with respect to Forage & Provisions your Excellency must recur to the Powers vested in you.
Probably this would be a good opportunity for the Commissaries to supply themselves with large Quantities of Stock.
The Light horse which your Excellency purposes to station at Trenton may be a great Protection to this State; & you have my hearty Thanks for affording us that Security against the Incursions of small Parties of the Enemy. I have the honor to be with great respect & Esteem Sir your most humble Sr.

Wil: Livingston

